Exhibit 10.1

 

QUALCOMM INCORPORATED NON-EXECUTIVE OFFICER CHANGE IN CONTROL SEVERANCE PLAN

 

Introduction

 

The Board of Directors of Qualcomm Incorporated (the “Company”) recognizes that
the possibility of a Change in Control of the Company, and the uncertainty it
creates, may result in the loss or distraction of employees of the Company to
the detriment of the Company and its stockholders.

 

The Board considers the avoidance of such loss and distraction to be essential
to protecting and enhancing the best interests of the Company and its
stockholders. The Board also believes that when a Change in Control is perceived
as imminent, or is occurring, the Board should be able to receive and rely on
disinterested service from employees regarding the best interests of the Company
and its stockholders without concern that employees might be distracted or
concerned by the personal uncertainties and risks created by the perception of
an imminent or occurring Change in Control.

 

In addition, the Board believes that it is consistent with the Company’s
employment practices and policies and in the best interests of the Company and
its stockholders to treat fairly its employees whose employment terminates in
connection with or following a Change in Control.

 

Accordingly, the Board has determined that appropriate steps should be taken to
assure the Company of the continued employment and attention and dedication to
duty of its employees and to seek to ensure the availability of their continued
service, notwithstanding the possibility or occurrence of a Change in Control.

 

Therefore, in order to fulfill the above purposes, the following plan has been
developed and is hereby adopted.

 

1.  Establishment of Plan. As of the Effective Date, the Company hereby
establishes the Qualcomm Incorporated Non-Executive Officer Change in Control
Severance Plan, as set forth in this document.

 

2.  Definitions. As used herein the following words and phrases shall have the
following respective meanings:

 

(a) Affiliate. Any company controlled by, controlling or under common control
with the Company.

 

(b)  Base Salary. The annual base rate of compensation payable to a Participant
by the Company, before deductions or voluntary deferrals authorized by the
Participant or required by law to be withheld from the Participant by the
Company.

 

(c) Board. The Board of Directors of the Company.

 

(d) Bonus Amount. The Participant’s annual target bonus for the fiscal year in
which the Change in Control occurs or, if higher, the fiscal year in which the
Date of Termination occurs, provided, that if annual target bonuses have
not been established for the Participant and Participants generally for the
fiscal year in which the Change in Control occurs, the Bonus

 

--------------------------------------------------------------------------------


 

Amount for the fiscal year in which the Change in Control occurs shall be deemed
to be the Participant’s annual target bonus for the fiscal year immediately
preceding the fiscal year in which the Change in Control occurs.

 

(e) Cause. A termination for “Cause” shall have occurred where a Participant’s
employment is terminated because of: (i) the Participant’s willful misconduct
that is materially and demonstrably injurious to the Company; (ii) the
Participant’s willful and improper use or disclosure of the Company’s
confidential or proprietary information that is materially and demonstrably
injurious to the Company; (iii) the Participant’s willful refusal to
substantially perform his duties; or (iv) the Participant’s conviction
(including any plea of guilty or nolo contendere) of a criminal act which
impairs the Participant’s ability to perform his duties with the Company;
provided that, the Company will provide the Participant with written notice
describing the facts and circumstances that the Company believes constitutes
Cause and, in cases where cure is possible, Participant shall first be provided
a 30-day cure period during which he may cure the circumstances alleged to
constitute Cause.

 

(f) Change in Control. A “Change in Control” shall have the meaning set forth in
the Company’s 2016 Long-Term Incentive Plan.

 

(g) Change in Control Period.  The two-year period beginning upon the occurrence
of a Change in Control; provided that in the event that a subsequent Change in
Control occurs during such a two-year period, the Change in Control Period shall
extend for the two-year period following the subsequent Change in Control.

 

(h) COBRA.  As defined in Section 4(b).

 

(i) Code. The Internal Revenue Code of 1986, as amended from time to time.

 

(j) Committee. The Compensation Committee of the Board or its delegatee.

 

(k) Company. Qualcomm Incorporated and any successor thereto or, if applicable,
the ultimate parent of any such successor.

 

(l) Date of Termination. The date of receipt of a notice of termination from the
Company or the Participant as applicable or any later date specified in the
notice of termination, which date shall not be more than 30 days after the
giving of such notice. The Company and the Participant shall take all steps
necessary (including with regard to any post-termination services by the
Participant) to ensure that any termination under this Plan constitutes a
“separation from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination.”

 

(m) Disability. A termination for “Disability” shall have occurred if a
Participant’s employment is terminated because of a disability entitling him or
her to long-term disability benefits under the applicable long-term disability
plan of the Company.

 

(n) Effective Date. December 20, 2017

 

(o) Employee. Any regular, full-time employee or part-time employee (who is
regularly scheduled to work at least twenty (20) hours per week) of the Company
or any of its Subsidiaries. Part-time employees who are regularly scheduled to
work less than twenty (20) hours per week (other than by reason of being on
qualified leave of absence) and individuals who are classified by the Company as
independent contractors and temporary (contingent)

 

--------------------------------------------------------------------------------


 

workers are not Employees; provided that Employee shall not include any person
who otherwise qualifies as an Employee who has as of the Effective Date provided
or received a notice of termination of employment.

 

(p) Good Reason. With respect to any Participant, the occurrence of any of the
following events upon or after a Change in Control, without the Participant’s
prior written consent: (i) the relocation of the principal place of the
Participant’s employment or service to a location that is more than fifty (50)
miles from the Participant’s principal place of employment or service
immediately prior to the date of a Change in Control; (ii) any material
reduction by the Company of the Participant’s Base Salary in effect immediately
prior to the date of a Change in Control, or (iii) any failure by the Company to
obtain the assumption of any material agreement between the Participant and the
Company concerning the Participant’s employment by a successor or assignee of
the Company or any breach of the provisions of Section 9 of this Plan.
Notwithstanding the foregoing, in order to invoke a termination for Good Reason
under the Plan, a Participant must provide written notice to the Company of the
existence of one or more of the conditions or events described in clauses
(i)-(iii) within 90 days after having knowledge of such condition or conditions,
and the Company shall have 30 days following receipt of such written notice (the
“Cure Period”) during which it may cure the condition or event, if curable. In
the event that the Company fails to cure any condition or event constituting
Good Reason during the Cure Period, the Participant may resign at any time
during the Change in Control Period for Good Reason.

 

(q) Net After-Tax Receipts. As defined in Section 5.

 

(r) Participant. An Employee who meets the eligibility requirements of
Section 3.

 

(s) Payment. As defined in Section 5.

 

(t) Plan. The Qualcomm Incorporated Non-Executive Officer Change in Control
Severance Plan.

 

(u) Potential Change in Control.  The occurrence of either of the following
(whether before or after the Effective Date): (i) the Company enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control or (ii) the Company or any Person publicly announces an intention to
take or to consider taking actions which, if consummated, would constitute a
Change in Control.

 

(v) Potential Change in Control Period.  The period beginning upon the
occurrence of a Potential Change in Control and ending upon the earliest to
occur of the: (i) consummation of the Change in Control or (ii) one-month
anniversary of the abandonment of the transaction or series of transactions that
constitute a Potential Change in Control.

 

(w)  Present Value. As defined in Section 5.

 

(x) Qualified Termination. Any termination of a Participant’s employment, during
the Change in Control Period, by the Company other than for Cause, death or
Disability, or by the Participant for Good Reason.

 

(y) Reduced Amount. As defined in Section 5.

 

(z) Release. As defined in Section 4(a).

 

--------------------------------------------------------------------------------


 

(aa) Required Base Salary. With respect to any Participant, the higher of
(i) the Participant’s Base Salary as in effect immediately prior to the Change
in Control and (ii) the Participant’s highest Base Salary in effect at any time
thereafter.

 

(bb) Separation Number. A number equal to (i) in the case of the Company’s
Senior Vice Presidents and Vice Presidents, 16 plus 2 for each Year of Service
of the Participant, but in no event less than 52; (ii) in the case of the
Company’s Senior Staff through Senior Director Level Employees (Engineering,
Professional and Overtime Eligible Professionals), 12 plus 2 for each Year of
Service of the Participant, but in no event less than 26; (iii) in the case of
all of the Company’s Senior through Staff Level Employees (Engineering,
Professional and Overtime Eligible Professionals), 8 plus 2 for each Year of
Service of the Participant, but in no event less than 16; (iv) Associate through
Intermediate Level Employees (Engineering, Professional and Overtime Eligible
Professionals), 4 plus 2 for each Year of Service of the Participant, but in no
event less than 8; and (v) in the case of all other Participants, 2 plus 2 for
each Year of Service of the Participant, but in no event less than 4.

 

(cc) U.S. Participant. Any Employee who meets the eligibility requirements of
Section 3 and is U.S.-based or is a U.S. Employee who is on an assignment
outside the U.S.

 

(dd) Subsidiary. Any company (including, for the avoidance of doubt and without
limitation, any joint venture), which is at least 50 percent owned, directly or
indirectly, by the Company.

 

(ee) Weekly Pay. The quotient obtained by dividing (i) the Participant’s
Required Base Salary by (ii) 52.

 

(ff) Year of Service. The number of 12 month periods of a Participant’s
employment with the Company (or any of its predecessors) as an Employee since
his or her most recent hire/re-hire date, which shall be rounded up to the
nearest whole number of Years of Service in the event of any partial year.

 

3.  Eligibility. Each Employee who, at the Change in Control, is an Employee
that is not the Chief Executive Officer of the Company, Executive Chairman of
the Company, President of the Company or an Executive Vice President of the
Company.

 

4. Separation Benefits.

 

(a)  Separation Benefits In the event that a Participant suffers a Qualified
Termination, the Company shall pay such Participant, no later than the date that
is 60 days following the Date of Termination, a lump sum in cash equal to the
sum of (i) the Participant’s Base Salary and, if applicable, any accrued
vacation pay through the Date of Termination to the extent not theretofore paid,
(ii) any unreimbursed business expenses incurred prior to the Date of
Termination that are reimbursable pursuant to the Company’s policies applicable
to employees of the Company generally, (iii) in the case of Participants who are
Senior Vice Presidents and Vice Presidents only, subject to the Participant’s
execution and non-revocation of a general release of claims in the form attached
hereto as Exhibit A or in a form in use by the Company for employee severance
purposes immediately prior to the first occurrence of a Change in Control (the
“Release”), the product of (A) the Bonus Amount and (B) a fraction, the
numerator of which is the number of days in the fiscal year of the Company
through the Date of Termination and the denominator of which is 365, and
(iv) subject to the Participant’s execution and non-revocation of the Release,
the Weekly Pay times the Separation Number.

 

--------------------------------------------------------------------------------


 

(b)  COBRA Premiums. In addition, in the event a U.S. Participant suffers a
Qualified Termination, subject to the U.S. Participant’s execution and
non-revocation of the Release and timely election to receive continuation
coverage under Section 4980B of the Code (“COBRA”), the Company shall pay in
monthly installments the U.S. Participant’s premiums for health continuation
coverage for U.S. Participant and his eligible dependents under COBRA, based on
his individual and dependent elections as of immediately prior to the Date of
Termination, until the end of the shorter of (i) a number of weeks equal to the
Separation Number and (ii) the COBRA continuation period.

 

(c)  Outplacement.  In addition, in the event a Participant suffers a Qualified
Termination, subject to the Participant’s execution and non-revocation of the
Release, the Company shall provide to the Participant outplacement benefits for
a period of time and on a basis that is no less favorable than the Participant
would have received if the Participant’s employment had terminated under a
severance qualifying termination as of immediately prior to the Change in
Control.

 

(d)  Other Benefits Payable. Nothing in this Plan shall prevent or limit a
Participant’s continuing or future participation in any benefit, bonus,
incentive or other plan, program, arrangement or policy provided by the Company
or any of its Affiliates for which a Participant and/or Participant’s dependents
may qualify. Amounts that are vested benefits or that a Participant and/or a
Participant’s dependents are otherwise entitled to receive under any plan,
program, arrangement, or policy of the Company or any of its Affiliates shall be
payable in accordance with such plan, program, arrangement or policy. The
payments provided pursuant to Section 4 shall be provided in addition to, and
not in lieu of, all other accrued or vested or earned but deferred compensation,
retention bonuses, rights, options or other benefits which may be owed to a
Participant upon or following termination, including but not limited to amounts
or benefits payable under any bonus or other compensation plans, stock option
plan, stock ownership plan, stock purchase plan, life insurance plan, health
plan, disability plan or similar or successor plan. Notwithstanding the
foregoing, payments pursuant to clauses (iii) and (iv) of Section 4(a) above
shall be reduced by:

 

(i)                                     with respect to any Participant who is a
U.S. Participant, severance pay under any severance plan program, policy,
agreement or other arrangement of the Company and its Affiliates, provided,
however, that in no event shall the amounts payable under this Plan to any U.S.
Participant be reduced by any amounts paid for continued employment, or pay in
lieu of notice, as required by the Worker Adjustment and Retraining Act and the
regulations promulgated thereunder, as amended, or any similar state or local
statute; and

 

(ii)                                  with respect to any Participant who is not
a U.S. Participant, (A) any severance, indemnity, retrenchment, gratuity or
other similar payment in the nature of severance pay paid to the Participant to
the extent required by applicable law or regulation, employment contract, social
plan, collective agreement, collective bargaining agreement or works council
agreement, or any severance plan, program, policy, agreement or other
arrangement of the Company and its Affiliates, and (B) any amounts paid to the
Participant for services performed, including any pay in lieu of notice, during
any period in excess of two months following such Participant receiving any
notice regarding the Participant’s termination of employment that is

 

--------------------------------------------------------------------------------


 

required under applicable law or regulation, employment contract, social plan,
collective agreement, collective bargaining agreement or works council
agreement, or any severance plan, program, policy, agreement or other
arrangement of the Company and its Affiliates.

 

5. Certain Reduction of Payments by the Company.

 

(a) For purposes of this Section 5: (i) a “Payment” shall mean any payment or
distribution in the nature of compensation to or for the benefit of a
Participant, whether paid or payable pursuant to this Plan or otherwise;
(ii) “Net After-Tax Receipt” shall mean the Present Value of a Payment net of
all taxes imposed on the Participant with respect thereto under Sections 1 and
4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to the Participant’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Participant
shall certify, in the Participant’s sole discretion, as likely to apply to the
Participant in the relevant tax year(s); (iii) “Present Value” shall mean such
value determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of
the Code; and (iv) “Reduced Amount” shall mean the amount of Payments that
(A) has a Present Value that is less than the Present Value of all Payments and
(B) results in aggregate Net After-Tax Receipts for all Payments that are
greater than the Net After-Tax Receipts for all Payments that would result if
the aggregate Present Value of Payments were any other amount that is less than
the Present Value of all Payments.

 

(b) Anything in the Plan or any other agreement between a Participant and the
Company to the contrary notwithstanding, in the event that an accounting firm
expert in Section 280G of the Code is selected in the discretion of the Company
prior to the first occurrence of a Change in Control, which firm shall not be a
firm serving as accountant or auditor for the individual, entity or group
effecting the Change in Control (the “Accounting Firm”) shall determine that
receipt of all Payments would subject the Participant to tax under Section 4999
of the Code (the “Excise Tax”), the Accounting Firm shall determine whether some
amount of Payments meets the definition of “Reduced Amount.” If the Accounting
Firm determines that there is a Reduced Amount, then the aggregate Payments
shall be reduced to such Reduced Amount.

 

(c) If the Accounting Firm determines that aggregate Payments should be reduced
to the Reduced Amount, the Company shall promptly give the Participant notice to
that effect and a copy of the detailed calculation thereof. All determinations
made by the Accounting Firm under this Section shall be binding upon the Company
and the Participant and shall be made within 60 days following a termination of
employment of the Participant. The reduction of the aggregate Payments to the
Reduced Amount, if applicable, shall be made by reducing the Payments under the
following sections in the following order: (i) Section 4(a)(iv), (ii) amounts
under the Company’s 2006 and 2016 Long-Term Incentive Plans that are not
subjected to the valuation methodology set forth in Q&A 24(c) of Section 280G,
and (iii) amounts under the Company’s 2006 and 2016 Long-Term Incentive Plans
that are subjected to the valuation methodology set forth in Q&A 24(c) of
Section 280G. As promptly as practicable following the Accounting Firm’s
determination, the Company shall pay to or distribute for the benefit of the
Participant such Payments as are then due to the Participant under this Plan and
shall promptly pay to or distribute for the benefit of the Participant in the
future such Payments as become due to the Participant under this Plan.

 

--------------------------------------------------------------------------------


 

(d) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of a Participant pursuant to this Plan which should not have
been so paid or distributed (“Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the benefit of a
Participant pursuant to this Plan could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Participant which the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of a
Participant shall be repaid to the Company together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the
Code; provided, however, that no such amount shall be payable by a Participant
to the Company if and to the extent such payment would not either reduce the
amount on which the Participant is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes. In the event that
the Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant together
with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code (“Interest”). The Company shall cooperate with
the Participant in good faith in valuing, and the Accounting Firm shall take
into account the value of, services provided or to be provided by the
Participant (including, without limitation, the Participant’s agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant, before, on or after the date of a change in ownership or
control of the Company (within the meaning of Q&A-2(b) of the final regulations
under Section 280G of the Code), such that payments in respect of such services
may be considered reasonable compensation within the meaning of Q&A-9 and Q&A-40
of the final regulations under Section 280G of the Code and/or exempt from the
definition of the final regulations under Section 280G of the Code in accordance
with Q&A-5(a) of the final regulations under Section 280G of the Code.

 

(e) All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 5 shall be borne by the Company.

 

6. Full Settlement. The Company’s obligation to make the payments provided for
in this Plan and otherwise to perform its obligations hereunder shall be
absolute and unconditional and shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against a Participant or others. In no event shall a
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to such Participant under any of the
provisions of this Plan and no amounts received from other employment shall
serve to mitigate the payments hereunder.

 

7. Controlling Law. This Plan shall be construed and enforced according to the
internal laws of the State of California to the extent not preempted by Federal
law or the law of any other applicable non-United States jurisdiction, which
shall otherwise control.

 

8. Amendments; Termination. The Company reserves the right to amend, modify,
suspend or terminate the Plan at any time by action of a majority of the
Board; provided that,

 

--------------------------------------------------------------------------------


 

notwithstanding the foregoing, no such amendment, modification, suspension or
termination that has the effect of reducing or diminishing the rights of any
Employee under the Plan (including without limitation by virtue of reducing an
Employee’s title), shall be effective without the written consent of the
Employee, during the one-year period following the date on which the action of a
majority of the Board is taken. Notwithstanding the foregoing, no amendment,
modification, suspension or termination that has the effect of reducing or
diminishing the rights of any Employee under the Plan (including without
limitation by virtue of reducing an Employee’s title), shall be effective
without the written consent of the Employee, during the Potential Change in
Control Period or during the Change in Control Period.

 

9. Assignment. The Company shall require any corporation, entity, individual or
other person who is the successor (whether direct or indirect by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
the business and/or assets of the Company to expressly assume and agree to
perform, by a written agreement, all of the obligations of the Company under
this Plan. The Company shall require any corporation, entity, individual or
other person who is the successor (whether direct or indirect by purchase,
merger, consolidation, reorganization or otherwise) to any portion of the
business and/or assets of the Company to expressly assume and agree to perform,
by a written agreement, all of the obligations of the Company under this Plan
with respect to any Participants whose employment is transferred with such
business and/or assets.  As used in this Plan, the term “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Plan by operation of law,
written agreement or otherwise. It is a condition of this Plan, and all rights
of each person eligible to receive benefits under this Plan shall be subject
hereto, that no right or interest of any such person in this Plan shall be
assignable or transferable in whole or in part, except by operation of law,
including, but not by way of limitation, lawful execution, levy, garnishment,
attachment, pledge, bankruptcy, alimony, child support or qualified domestic
relations order.

 

10. Withholding. The Company may withhold from any amount payable or benefit
provided under this Plan such Federal, state, local, foreign and other taxes as
are required to be withheld pursuant to any applicable law or regulation.

 

11. Genders and Plurals. Wherever used in this Plan document, words in the
masculine gender shall include masculine or feminine gender, and, unless the
context otherwise requires, words in the singular shall include the plural, and
words in the plural shall include the singular.

 

12. Plan Controls. In the event of any inconsistency between this Plan document
and any other communication regarding this Plan, this Plan document controls.

 

13. Administration. This Plan shall be administered by the Committee, provided
that the Committee shall not have discretionary authority in the administration
of the Plan, and any court or tribunal that adjudicates any dispute, controversy
or claim arising under, in connection with or related to the Plan will apply a
de novo standard of review to any determinations made by the Committee.  Such de
novo standard shall apply notwithstanding the administrative authority granted
hereunder to the Committee or characterization of any decision by the Committee
as final, binding, or conclusive on any party.

 

--------------------------------------------------------------------------------


 

14. Benefits Claims and Appeals. The Plan is not intended to be subject to
ERISA. If and only if, however, the Plan is determined to be subject to ERISA,
the intention of the Company is that it shall be construed as a “welfare plan,”
as defined in Section 3(1) of ERISA, and this Section 14 shall apply. The
Committee shall establish a claims and appeals procedure applicable to
Participants under the Plan. Unless otherwise required by applicable law, such
procedures will provide that a Participant has not less than sixty (60) days
following receipt of any adverse benefit determination within which to appeal
the determination in writing with the Committee, and that the Committee must
respond in writing within sixty (60) days of receiving the appeal, specifically
identifying those Plan provisions on which the benefit denial was based and
indicating what, if any, information the Participant must supply in order to
perfect a claim for benefits. Notwithstanding the foregoing, the claims and
appeals procedure established by the Committee will be provided for the use and
benefit of Participants who may choose to avail themselves of such procedures,
but compliance with the provisions of these claims and appeals procedures by the
Participant will not be mandatory for any Participant claiming benefits after a
Change in Control. It will not be necessary for any Participant to exhaust these
procedures and remedies after a Change in Control prior to bringing any legal
claim or action, or asserting any other demand, for payments or other benefits
to which such Participant claims entitlement.

 

15. Indemnification. To the extent permitted by law, the Company shall indemnify
the Committee from all claims for liability, loss, or damage (including the
advancement of expenses in connection with defense against such claims) arising
from any act or failure to act in connection with the Plan.

 

16.  Section 409A. It is intended that the provisions of this Plan comply with
Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. If, at the time of a Participant’s separation from
service (within the meaning of Section 409A), (i) Participant shall be a
specified employee (within the meaning of Section 409A and using the
identification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount payable
under the Plan constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company (or its affiliate, as applicable)
shall not pay such amount on the otherwise scheduled payment date but shall
instead accumulate such amount and pay it on the first business day after such
six-month period.  To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, the Participant shall not be considered
to have terminated employment with the Company for purposes of this Plan and no
payment shall be due to the Participant under this Agreement until the
Participant would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A. For purposes of
Section 409A, each payment hereunder will be deemed to be a separate payment as
permitted under Treasury Regulation Section 1.409A-2(b)(2)(iii). Except as
specifically permitted by Section 409A, any benefits and reimbursements provided
to the Participant under this Plan during any calendar year shall not affect any
benefits and reimbursements to be provided to the Participant under this Plan in
any other calendar year, and the right to such benefits and reimbursements
cannot be liquidated or exchanged for any other benefit.  Furthermore,
reimbursement payments shall be made to the Participant as soon as practicable
following the date that the applicable expense is incurred, but in no event
later than

 

--------------------------------------------------------------------------------


 

the last day of the calendar year following the calendar year in which the
underlying expense is incurred. In no event shall the time of a Participant’s
execution and non-revocation of the Release, directly or indirectly, result in
the Participant designating the calendar year of payment, and if a payment that
is subject to execution and non-revocation of the Release could be made in more
than one taxable year, payment shall be made in the later taxable year.
Notwithstanding any provision of this Plan to the contrary, to the extent
necessary to satisfy Section 105(h) of the Code, the Company will be permitted
to alter the manner in which medical reimbursement benefits are provided to the
Participant following termination of the Participant’s employment, provided that
the Company shall use commercially reasonable efforts to preserve the economic
benefit to the Participant of such benefits.

 

18. Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies or those of its Affiliates’
regarding termination of employment.

 

19. Foreign Laws. The Committee shall administer the Plan with respect to all
Non-US Participants in a manner designed to comply with applicable law while
preserving the benefits provided under the Plan and avoiding duplication of
benefits.

 

20. Notices. Notices and all other communications provided for under the Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by United States certified mail, return receipt
requested, or by overnight courier, postage prepaid, to the Company’s corporate
headquarters address, to the attention of the Committee, or to the Participant
at the home address most recently communicated by the Participant to the Company
in writing.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

[FOR NON-U.S. PARTICIPANTS LANGUAGE TO BE ADJUSTED TO THE EXTENT REQUIRED TO
EFFECTUATE THE INTENT UNDER LOCAL LAW]

 

1.                                      In consideration of the payments and
benefits to which [  ] ( “Employee”) is entitled under the The Qualcomm
Incorporated Non-Executive Officer Change in Control Severance Plan (the
“Plan”), Employee for himself, his heirs, administrators, representatives,
executors, successors and assigns (collectively, “Releasors”) does hereby
irrevocably and unconditionally release, acquit and forever discharge the
Company and its subsidiaries, affiliates and divisions (the “Affiliated
Entities”) and their respective predecessors and successors and their
respective, current and former, trustees, officers, directors, partners,
shareholders, agents, employees, consultants, independent contractors and
representatives, including without limitation all persons acting by, through,
under or in concert with any of them (collectively, “Releasees”), and each of
them from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs) of any nature whatsoever, known or unknown, whether
in law or equity and whether arising under federal, state or local law and in
particular including any claim for discrimination based upon race, color,
ethnicity, sex, age (including the Age Discrimination in Employment Act of
1967), national origin, religion, disability, or any other unlawful criterion or
circumstance, relating to Employee’s employment or termination thereof, which
Employee and Releasors had, now have, or may have in the future against each or
any of the Releasees from the beginning of the world until the date hereof (the
“Execution Date”).

 

2.                                      Employee acknowledges that: (i) this
entire General Release is written in a manner calculated to be understood by
him; (ii) he has been advised to consult with an attorney before executing this
General Release; (iii) he was given a period of [forty-five][twenty-one] days
within which to consider this General Release; and (iv) to the extent he
executes this General Release before the expiration of the [forty-five][twenty
one]-day period, he does so knowingly and voluntarily and only after consulting
his attorney.  Employee shall have the right to cancel and revoke this General
Release during a period of seven days following the Execution Date, and this
General Release shall not become effective, and no money shall be paid
hereunder, until the day after the expiration of such seven-day period.  The
seven-day period of revocation shall commence upon the Execution Date.  In order
to revoke this General Release, Employee shall deliver to the Company, prior to
the expiration of said seven-day period, a written notice of revocation.  Upon
such revocation, this General Release shall be null and void and of no further
force or effect.

 

3.                                      Notwithstanding anything else herein to
the contrary, this General Release shall not affect: (i) the obligations of the
Company under the Plan or other obligations that, in each case, by their terms,
are to be performed after the date hereof (including, without limitation,
obligations to Employee under any equity compensation awards or agreements or
obligations under any pension plan or other benefit or deferred compensation
plan, all of which shall remain in effect in accordance with their terms);
(ii) obligations to indemnify Employee (including

 

--------------------------------------------------------------------------------


 

advancement of expenses) respecting acts or omissions in connection with
Employee’s service as a director, officer or employee of the Affiliated
Entities; (iii) obligations with respect to insurance coverage under any of the
Affiliated Entities’ (or any of their respective successors) directors’ and
officers’ liability insurance policies; (iv) any right Employee may have to
obtain contribution in the event of the entry of judgment against Employee as a
result of any act or failure to act for which both Employee and any of the
Affiliated Entities are jointly responsible; (v) Employee’s right to file a
charge, including a challenge to the validity of this Release, with the Equal
Employment Opportunity Commission (“EEOC”), a comparable state or municipal fair
employment agency or the National Labor Relations Board (“NLRB”);
(vi) Employee’s right to participate in any investigation or proceeding
conducted by the EEOC or such state or municipal agency or the NLRB; or
(vii) Employee’s right to enforce this Agreement.

 

4.                                      This General Release shall be construed,
enforced and interpreted in accordance with and governed by the laws of the
State of California, without reference to its principles of conflict of laws.

 

5.                                      Employee represents and warrants that he
is not aware of any claim by him other than the claims that are released by this
General Release.  Employee further acknowledges that he may hereafter discover
claims or facts in addition to or different than those which he now knows or
believes to exist with respect to the subject matter of this General Release and
which, if known or suspected at the time of entering into this General Release,
may have materially affected this General Release and Employee’s decision to
enter into it.  Nevertheless, Employee hereby waives any right, claim or cause
of action that might arise as a result of such different or additional claims or
facts and Employee hereby expressly waives any and all rights and benefits
confirmed upon him by the provisions of California Civil Code Section 1542,
which provides as follows:

 

6.                                      “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

7.                                      Being aware of such provisions of law,
Employee agrees to expressly waive any rights he may have thereunder, as well as
under any other statute or common law principles of similar effect in any other
jurisdiction determined by a court of competent jurisdiction to apply.

 

8.                                      It is the intention of the parties
hereto that the provisions of this General Release shall be enforced to the
fullest extent permissible under all applicable laws and public policies, but
that the unenforceability or the modification to conform with such laws or
public policies of any provision hereof shall not render unenforceable or impair
the remainder of the General Release.  Accordingly, if any provision shall be
determined to be invalid or unenforceable either in whole or in part, this
General Release shall be deemed amended to delete or modify as necessary the
invalid or unenforceable provisions to alter the balance of this General Release
in order to render the same valid and enforceable.

 

9.                                      As of the date hereof, Employee has, or
agrees to promptly, return all Company property in his possession.

 

--------------------------------------------------------------------------------


 

10.                               This General Release may not be orally
canceled, changed, modified or amended, and no cancellation, change,
modification or amendment shall be effective or binding, unless in writing and
signed by both parties to the General Release.

 

11.                               Capitalized terms used but not defined herein
shall have the meaning set forth in the Plan.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this General Release.

 

 

[THE COMPANY]

 

 

 

 

 

By:

 

 

[name]

 

[title]

 

 

EMPLOYEE

 

 

 

Voluntarily Agreed to and Accepted this

 

       day of                                 20     

 

 

--------------------------------------------------------------------------------